Exhibit 10.1

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (the “Agreement”) is made and entered into on
December 31, 2014 and effective as of the 1st day of January 2015, by and
between Ventas, Inc., a Delaware corporation (the “Company”), and Richard A.
Schweinhart (the “Consultant”).

 

R E C I T A L S:

 

WHEREAS, on April 22, 2014, Consultant notified the Company of his intention to
retire at the end of 2014;

 

WHEREAS, in connection with his planned retirement, Consultant ceased to be the
Company’s Executive Vice President and Chief Financial Officer and Acting Chief
Accounting Officer effective October 27, 2014 and became Senior Advisor to the
Chief Executive Officer and Merger Integration Leader for the period through
December 31, 2014;

 

WHEREAS, the Company desires to continue to have Consultant provide certain
services, as described below, on the terms and for the consideration set out
below; and

 

WHEREAS, the Consultant and the Company desire to embody in this Agreement the
terms and conditions of the Consultant’s engagement by the Company, which terms
and conditions shall supersede all prior oral and written agreements,
arrangements and understandings relating to the Consultant’s services.

 

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, it is hereby agreed as follows:

 

1.                                      ENGAGEMENT:  The Company hereby agrees
to engage the Consultant, and the Consultant does hereby accept the engagement
with the Company to serve the Company, in the capacities, for the term, and
subject to the terms and conditions, as herein contained.

 

2.                                      TERM:  The consulting services to be
provided by the Consultant to the Company pursuant to this Agreement shall
commence as of January 1, 2015 and shall continue through March 31, 2015,
subject to earlier termination as provided for in Section 7 hereof ( the
“Term”).

 

3.                                      DUTIES:

 

(a)                                 During the Term of this Agreement, subject
to the limitation set forth in Section 3(b), the Consultant agrees to provide
financial and accounting assistance as requested by the Company, including,
without limitation, with respect to the preparation of the Company’s financial
statements for 2014 (the “Project”).

 

(b)                                 The Company will make available to the
Consultant normal technical support and equipment to enable him to perform the
Project and to the extent Consultant’s services are necessary to be performed at
the Company’s offices, the Company will provide Consultant with a guest office
at the Company’s offices in Louisville, Kentucky.  Travel times to locations
outside of Louisville, Kentucky, if necessary, shall count as hours of service. 
The Consultant shall report directly to the Company’s Chief Executive Officer.

 

--------------------------------------------------------------------------------


 

4.                                      CONSULTING FEE:  The Company shall pay
the Consultant, and the Consultant hereby agrees to accept as payment for all
consulting services rendered hereunder (the “Consulting Fee”), an amount equal
to four hundred dollars ($400.00) per hour for approved work on the Project. 
Every other Friday commencing January 9, 2015, the Consultant shall provide to
the Company detailed itemization of the hours worked and the services performed
during the prior two weeks.

 

5.                                      EXPENSES:  Upon presentation of expense
statements or vouchers and such other supporting information as the Company may
reasonably request, and in accordance with such policies set forth by the
Company for its employees, the Company shall pay or reimburse the Consultant for
all reasonable out-of-pocket travel, lodging and other expenses incurred by the
Consultant for travel and other appropriate business expenses in connection with
the performance of services under this Agreement.

 

6.                                      INDEPENDENT CONTRACTOR STATUS:  The
Consultant will perform the obligations and duties under this Agreement solely
as an independent contractor performing work for the Company, doing so in the
manner determined by the Consultant, subject to applicable objectives set by the
Company, and not as an agent or employee of, or joint venturer with, the
Company.  The Consultant shall not, by reason of this Agreement, acquire any
benefits, privileges or rights under any benefit plan maintained by the Company
or its subsidiaries or affiliates for the benefit of their employees including,
without limitation, (a) any pension or profit-sharing plans or (b) any plans
providing medical, dental, disability or life insurance protection; provided
that this sentence does not limit the rights that the Consultant has under any
such plans with respect to the period while the Consultant was an employee or
any COBRA rights that Consultant or his family may have because of his
termination of employment from the Company.  The Consultant shall be solely
responsible for the payment of any federal, state and local taxes applicable to
the fees and expenses paid or payable by the Company in connection with the
Consultant’s engagement.  The Consultant hereby agrees to indemnify and hold the
Company harmless against any liability, cost or expense incurred by the Company
for failure to satisfy any payment of any federal, state and local taxes
applicable to the fees and expenses paid or payable by the Company in connection
with this Agreement.

 

7.                                      TERMINATION:  This Agreement and the
engagement of the Consultant hereunder shall terminate on the first to occur of
the following events or conditions:

 

(a)                                 The expiration of the Term specified in
Section 2.

 

(b)                                 The Consultant’s death or total and
permanent disability.

 

8.                                      RESTRICTIVE COVENANTS:

 

(a)                                 CONFIDENTIALITY:  The Consultant shall not,
unless written permission is granted by the General Counsel of the Company,
disclose to or communicate in any manner with the press or any other media about
the Consultant’s services (consulting or employment) to the Company, the terms
of this Agreement or any other service agreement, the termination of the
Consultant’s employment with the Company or services under this Agreement, the
businesses or affairs of the Company, the officers, directors, employees and/or
consultants of the Company, or any matter related to any of the foregoing.

 

The Consultant will maintain as secret and confidential all information and
techniques acquired, developed, possessed or used by the Company relating to
their business, operations, actual or

 

2

--------------------------------------------------------------------------------


 

potential products, strategies, assets, liabilities, potential assets and
liabilities, employees, customers, tenants, operators, borrowers, managers,
business partners, communities, buildings and facilities and proposed or
prospective customers, tenants, operators, borrowers, managers, business
partners, communities, buildings and facilities (including without limitation:
information protected by the Company’s attorney/client work product, or tax
advisor/audit privileges; tax matters and information; financial analysis and
models; the Company’s strategic plans; current or potential products;
negotiations with third parties; methods, policies, processes, formulas,
techniques, know-how and other knowledge; trade practices, trade secrets, or
financial matters; lists of customers or customers’ purchases; lists of
suppliers, representatives or other distributors; lists of and information
(business, financial and otherwise) about tenants, operators, borrowers,
managers and customers and their respective businesses and operations;
requirements for systems, programs, machines, or their equipment; information
regarding the Company’s bank accounts, credit agreement or financial
projections, results or information; information regarding the Company’s present
or former employees, directors or officers or their personal affairs;
information related to the Company’s plans, ideas, strategies and efforts to
expand its business into international markets; the identity, contact and other
information of business contacts, (including, but not limited to, potential
partners, investors, managers, owners, lenders, vendors and others), with whom
the Company and/or Consultant communicated with or planned to communicate with
concerning or as part of the Company’s international expansion plans; the nature
of, identity of and information concerning business investment opportunities
outside of the United States that Consultant is aware the Company has considered
or discussed) whether or not any such information or any of the material
described above is explicitly designated or marked as “confidential”
(“Confidential Information”).  “Confidential Information” shall not include
information that (A) is or becomes generally available to the public other than
as a result of a disclosure by the Consultant in violation of this Agreement,
(B) was available to the Consultant on a non-confidential basis prior to the
Consultant’s employment with the Company, or (C) is compelled to be disclosed by
any law, regulation or order of a court or governmental agency, provided that
prior written notice is given to the Company and the Consultant cooperates with
the Company in any efforts by the Company to limit the scope of such obligation
and/or to obtain confidential treatment of any material disclosed pursuant to
such obligation.  The Consultant recognizes that all such Confidential
Information is the sole and exclusive property of the Company and that
disclosure of Confidential Information would cause damage to the Company.  The
Consultant shall not disclose, directly or indirectly, any Confidential
Information obtained during the Consultant’s services to the Company, and will
take all necessary precautions to prevent disclosure, to any unauthorized
individual or entity inside or outside the Company, and will not use the
Confidential Information or permit its use for the benefit of the Consultant or
other third party other than the Company.  These obligations shall continue for
so long as the Confidential Information remains Confidential Information.

 

(b)                                 OTHER COVENANTS:  The Consultant hereby
acknowledges and reaffirms the covenants in Section 9 of the Amended and
Restated Employment Agreement dated as of December 31, 2004 and amended as of
March 19, 2007 and December 31, 2008 by and between the Company and the
Consultant (collectively, the “Employment Agreement), which includes, without
limitation, those covenants set forth in Section 9(b), 9(c), 9(d), 9(e),
9(g) and 9(h) of the Employment Agreement; provided, however, solely during the
Term, the per hourly fee for approved work on the Project shall be the
Consulting Fee set forth in Section 4 of this

 

3

--------------------------------------------------------------------------------


 

Agreement rather than the hourly rate set forth for assistance in
Section 9(h) of the Employment Agreement.

 

(c)                                  REASONABLENESS OF RESTRICTIVE COVENANTS:
The Consultant acknowledges that the covenants contained in this Section 8 and
the covenants contained in Section 9 of the Employment Agreement are reasonable
in the scope of the activities restricted, the geographic area covered by the
restrictions, and the duration of the restrictions, and that such covenants are
reasonably necessary to protect the Company’s legitimate interests in its
Confidential Information, its reputation, and in its relationships with its
employees, customers, and suppliers.  The Company has consulted, and the
Consultant has had an opportunity to, consult with their respective legal
counsel and to be advised concerning the reasonableness and propriety of such
covenants.  The Consultant acknowledges that the observance of the covenants
contained herein and in the Employment Agreement will not deprive the Consultant
of the ability to earn a livelihood or to support his dependents.  If any
provision or portion of Section 8 of this Agreement or Section 9 of the
Employment Agreement is held to be unenforceable because of the scope, duration,
territory, or terms thereof, Consultant agrees that the court making such
determination shall have the power to and shall reduce the scope, duration,
territory and/or terms of such provision, so that the provision is enforceable
by the court to afford the maximum protection to the Company under the law, and
such provision as amended shall be enforced by the court.

 

(d)                                 RIGHT TO INJUNCTION:  In recognition of the
confidential nature of the Confidential Information, and in recognition of the
necessity of the limited restrictions imposed by Section 8 of this Agreement and
Section 9 of the Employment Agreement, the Consultant and the Company agree that
it would be impossible to measure solely in money the damages which the Company
would suffer if the Consultant were to breach any of his obligations hereunder
or in the Employment Agreement.  The Consultant acknowledges that any breach of
any provision of this Agreement or the Employment Agreement would irreparably
injure the Company.  Accordingly, the Consultant agrees that if the Consultant
breaches any of the provisions of this Section 8 or Section 9 of the Employment
Agreement, the Company shall be entitled, in addition to any other remedies to
which the Company may be entitled under this Agreement, the Employment Agreement
or otherwise, to an injunction to be issued by a court of competent
jurisdiction, to restrain any breach, or threatened breach, of any provision of
this Section 8 or Section 9 of the Employment Agreement, and the Consultant
hereby waives any right to assert any claim or defense that the Company has an
adequate remedy at law for any such breach or to require the Company to post
bond or other security during the pendency of such injunctions.

 

(e)                                  RETURN OF PROPERTY AND INFORMATION:  After
termination of the engagement, the Consultant shall return to the Company all
Company property and proprietary information of the Company.

 

(f)                                   SURVIVAL:  The provisions of this
Section 8 of this Agreement and Section 9 of the Employment Agreement shall
survive the termination of this Agreement and the termination of the Employment
Agreement, as applicable.

 

4

--------------------------------------------------------------------------------


 

9.                                      CONSULTANT REPRESENTATIONS:

 

(a)                                 In the event the Consultant becomes aware of
any restriction or limitation on the Consultant’s ability to provide the
consulting services contemplated under this Agreement, the Consultant shall
immediately notify the Company of such restriction or limitation and provide the
Company with any supporting information relevant to the restriction or
limitation.

 

(b)                                 The representations and warranties of the
Consultant contained in this Section 9 shall survive the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby.

 

10.                               SUCCESSORSHIP AND COMPANY:  This Agreement
shall inure to the benefit of and be binding upon the Company, its successors
and assigns, including any corporate successor by merger or consolidation. As
used in this Agreement, including, without limitation, Section 8, the term
“Company” shall include such successors or assigns, and any subsidiary or
affiliate of the Company.  The services to be provided by the Consultant under
this Agreement are personal to Company and shall not be assignable by the
Consultant without the prior written consent of the Company.

 

11.                               ENTIRE AGREEMENT:  The parties agree that the
Employment Agreement shall continue to apply and control for all matters
contained and addressed in the Employment Agreement.  This Agreement contains
the entire agreement of the parties relating to and supersedes all prior oral or
written agreements relating to the consulting subject matter hereof, and the
parties hereto have no agreements, representations or warranties relating to the
consulting subject matter of this Agreement which are not set forth herein.  No
modification of this Agreement shall be valid unless made in writing and signed
by the parties hereto.

 

12.                               NOTICE:  Any notice or request required or
permitted under this Agreement shall be in writing and given or made by postage
paid, registered or certified mail, return receipt requested, or by overnight
courier, with confirmation of receipt and prepaid, addressed to the Company or
the Consultant at the then principal place of business, or the Consultant at the
address last given to the Company, or to any party hereto at such other address
or addresses as such party may from time to time specify for such purposes in a
notice similarly given to the other parties.

 

13.                               DISPUTES.  Any dispute or controversy arising
under, out of, or in connection with this Agreement shall, at the election and
upon written demand of the Company, be finally determined and settled by binding
arbitration in the City of Chicago, Illinois, in accordance with the commercial
arbitration rules and procedures of JAMS, and judgment upon the award may be
entered in any court having jurisdiction thereof.  Each party shall bear its own
costs, legal fees and other expenses respecting such arbitration; provided,
however, if one party shall prevail in the claims in such arbitration as
determined by the arbitrator, the non-prevailing party shall pay the prevailing
party’s costs, legal fees and other expenses respecting such arbitration. The
parties agree that for any dispute for which the Company does not make the
arbitration election and demand, the exclusive jurisdiction and venue will be in
the federal or state courts located in Cook County, Illinois.

 

14.                               APPLICABLE LAWS:  This Agreement is made and
is to be performed in the State of Illinois and shall be construed and enforced
in accordance with the laws of the State of Illinois.  The Consultant hereby
consents to jurisdiction in the State of Illinois.

 

5

--------------------------------------------------------------------------------


 

15.                               SECURITIES WARNING:  The Consultant
acknowledges that the Consultant is aware that federal and many state securities
laws prohibit any person who has received from an issuer material, non-public
information, from purchasing or selling securities of such issuer or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.  The Consultant agrees to comply with the terms of the Company’s
Amended and Restated Securities Trading Policy.

 

IN WITNESS WHEREOF, the Company and the Consultant have each caused this
Agreement to be executed as of the day and year written below.

 

 

 

 

VENTAS, INC.

 

 

 

 

 

/s/ T. Richard Riney

 

 

 

 

 

By: T. RICHARD RINEY

 

 

 

Date:

12/31/14

 

Its: EXECUTIVE VICE PRESIDENT

 

 

 

 

 

RICHARD A. SCHWEINHART

 

 

 

Date:

12/31/14

 

/s/ Richard A. Schweinhart

 

6

--------------------------------------------------------------------------------